DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's submission filed on 10/26/2020 has been entered.
Claims 1-2, 4, 7-8, and 16-22 are pending.
Claims 16-22 have been withdrawn.
Claims 3, 5, 6, and 9-15 have been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Scarsbrook et al. (US 2008/0044339 A1) in view of Turri et al “Optical absorption, depolarization and scatter of epitaxial single-crystal chemical-vapor deposited diamond at 1.064 µm” in view of Dhillon et al (WO2012084750).
Regarding claims 1-2 and 4, Scarsbrook discloses a single crystal diamond layer grown in an atmosphere of less than 300ppb (paragraph [0029]) nitrogen and measured to have less than 20ppb nitrogen (paragraph [0024]). Scarsbrook discloses a typical area of 50 x 50mm laterally which is at least 2500 mm2.  Scarsbrook also discloses all of the limitations of claim 1 as set forth above and a thickness of as high as 3400µm (paragraph [0024]) with specific examples of a thickness of about 100 microns.
Scarsbrook does not expressly disclose an area of at least 2827 mm2 and no more than 15,394mm2 or an optical absorption coefficient at a wavelength of 1.064µm of less than 0.09cm-1 or at a wavelength of 10.6µm of less than 0.04cm-1
However Scarsbrook expressly teaches a typical area of 50 x 50mm laterally and further teaches that smaller or larger sizes may also be used (paragraph [0045]).  Turri teaches an epitaxial single crystal CVD diamond with an absorption coefficient at a wavelength of 1.064µm of .003 (less than .09) and particular examples with an absorption coefficient at 1.06 µm of <0.01 cm−1, and an absorption coefficient at 10.6 µm of about 0.025 cm−1 (Introduction and Discussion section 4).  Turri teaches this is caused by defects and impurities and a crystal with such an absorption coefficient provides high electrical properties and excellent optical properties. Additionally, Dhillon recognizes the use of methods of forming CVD synthetic diamond material with low dislocation concentrations so as to provide high quality optical, electronic, and/or detector grade diamond material end expressly recognizes that it is relatively difficult, time consuming, and costly to form CVD synthetic diamond material with a low dislocation density and teaches alternatively incorporating non-parallel dislocations in a single crystal CVD diamond layer as a way to minimize the impact of dislocation on specific properties and to provide lower overall strain configuration in order to reduce birefringence, increase toughness or wear resistance or improve electronic performance at a lower level of difficulty, time, and cost (page 2/22 paragraphs 5, 6, page 3/22 paragraphs 4 and 6, and page 6/22, second paragraph).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a layer having an area larger than 50mm x 50mm as expressly taught by Scarsbrook and overlapping the instant claimed range of at least 2827 mm2 and no more than 15,394mm2, and to instead of providing a CVD diamond layer with essentially no dislocations as taught by  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 
Regarding claim 8, Scarsbrook in view of Turri and Dhillon disclose all of the limitations of claim 1 including nitrogen content of less than 20ppb as taught by Scarsbrook as set forth above and discloses UV/visible and IR transparency close to theoretical maximum for diamond (paragraph [0026]) and therefore substantially no orange luminescence.  Additionally, Dhillon teaches non-parallel dislocation arrays criss-crossed dislocations grown on the {110} plane that provide no blue luminescence (page 4/22 paragraph 3).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Scarsbrook et al. (US 2008/0044339 A1) in view of Turri et al “Optical absorption, depolarization and scatter of epitaxial single-crystal chemical-vapor deposited diamond at 1.064 µm”, further in view of Dhillon et al (WO2012084750) further in view of Vichr et al. (US 5,443,032).
Regarding claim 7
Scarsbrook in view of Turri and Dhillon does not expressly disclose the diamond layer for use as “a free standing wafer”.
However, Turri (section 4 Discussion) and Dhillon (page 6/22, second paragraph) teach improvement of electronic performance and at least Turri teaches a (free standing) disk.  Vichr teaches using single crystal CVD diamond layers as free standing electronic grade wafers and teaches a need in the electronics industry for diamond semiconductors because of their superior electronic properties in comparison to silicon and other currently used semiconductor materials.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the single CVD crystal diamond layer of Scarsbrook, Turri and Dhillon as a free-standing wafer application to fill the need in the electronics industry for diamond semiconductors having superior electronic properties in comparison to silicon and other semiconductor materials as taught by Vichr.

 Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered.
Applicant argues that Scarsbrook is formed by homoepitaxial growth incapable of forming intercrossing dislocations and is incapable of being modified by Dhillon to achieve the claimed optical properties because Dhillon is incapable of forming inter-crossing dislocation lines resulting in the claimed optical properties because the inter-crossing lines of Dhillon result from homoepitaxial growth on a (110) surface and would not result in the claimed optical absorption criteria.  Applicant argues that in contrast, 
In response to Applicant’s arguments, Applicant has provided no evidence that or reason why the processes of either Scarsbrook or Dhillon do not provide the optical properties as claimed but merely says they are incapable of producing the dislocation lines that enable the claimed optical properties. Attorney arguments do not take the place of evidence. Scarsbrook also teaches high power densities of 3-60kW for substrate diameters of 5-150mm. Additionally, Scarsbrook and Turri attribute the optical properties to the defects and impurities as indicated in the office action dated 6/25/2020 and Dhillon specifically addresses a solution to the defects that introduce strain and birefringence that deteriorate optical properties (p 2/22) and indicates the alternate inter-crossing defects minimize any effect on optical properties, therefore, it is expected that the optical properties established by a very low nitrogen content of Scarsbrook which is obviated by and exhibited in Turri would not be negatively affected by the inter-crossing defects of Dhillon which one would be motivated to combine with Scarsbrook to provide a lower strain configuration and the associated benefits of reduced birefringence, increased toughness or wear resistance or improved electronic performance at a lower level of difficulty, time, and cost as indicated previously in the office action. In response to applicant's argument that the examiner's conclusion of obviousness is based upon In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As shown above the motivation to combine naturally flows from the references themselves and not from hindsight. Regarding Applicants arguments related to the size taught, Scarsbrook clearly and specifically teaches a typical area of 50 x 50mm laterally which is at least 2500 mm2 and larger sizes may also be used (paragraph [0045]).  The test samples prepared by Scarsbrook do not negate the teaching of the size as claimed.  Additionally, as indicated in the previous office action, as described in the instant specification on page 9, "One approach known in the art for increasing the area of single crystal synthetic diamond products is to provide a tiled array of single crystal diamond substrates and grow a single layer of single crystal diamond material over the tiled array of substrates using a chemical vapour deposition technique."  Applicant clearly and expressly indicates it is known to use such a tiling process to provide large products.  As such Applicant’s arguments are not convincing and all rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/E.D.I./Examiner, Art Unit 1784        

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784